DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foreman (WO 2016/135437 A2).
Regarding claim 1, Foreman teaches a method for customization of a microcircuit card provided with a fingerprint sensor, comprising: retaining the microcircuit card (101) within a mechanical positioning system (100) associated with a near-field communication device (110) such that the fingerprint sensor is accessible (306) and near-field communication between the microcircuit card and the near-field communication device is assured (page 5 lines 1-9); engaging in near-field communications between the microcircuit card and the near-field communication device in connection with execution of a process by the near-field communication device to perform customization of the microcircuit card (Fig. 5, any transfer of data to/from the NFC device is customization).
Regarding claim 2, Foreman teaches acquiring an image by the fingerprint sensor (506, 507); transmitting the image by near-field communication to the near-field communication device (abstract); processing of the image by the near-field communication device to acquire biometric data (Fig. 5); transmitting the biometric data by near-field communication to the microcircuit card; and storing of the biometric data into a memory of the microcircuit card (507, 508, 511).
Regarding claim 3, Foreman teaches wherein the near-field communication device powers the microcircuit card (abstract).
Regarding claim 4, Foreman teaches wherein the near-field communication device is a cell phone, and wherein the mechanical positioning system is provided by a protective case for the cell phone (abstract, Fig. 1).
Regarding claim 5, Foreman teaches wherein the mechanical positioning system of the protective case comprises a slot configured for insertion of the microcircuit card in a position such that the fingerprint sensor is accessible (Fig. 1).
Regarding claim 6, Foreman teaches wherein the protective case includes a flap configured to close said slot (103).
Regarding claim 7, Foreman teaches wherein said flap is configured to further function when open as a stand for supporting a resting orientation of the cell phone (Fig. 1, door would support device as a stand when open).
Regarding claim 8, Foreman teaches wherein the near-field communication device is a cell phone and wherein the mechanical positioning system is provided by a jig configured to align the microcircuit card with respect to the cell phone in a position such that the fingerprint sensor is accessible (case lip aligns microcircuit with respect to the phone – Fig. 1).
Regarding claim 9, Foreman teaches wherein the alignment jig is specifically adapted to a model of the cell phone (Fig. 1).
Regarding claim 10, Foreman teaches wherein the alignment jig is configured to be mailed to a user of the cell phone (physical case could be mailed).
Regarding claim 11, Foreman teaches wherein the alignment jig is made of a recyclable material (any material is recyclable – Fig. 1).
Regarding claim 12, Foreman teaches wherein the microcircuit card is a biometric contactless payment bank card (Page 17, Lines 13-20).
Regarding claims 13-24, these claims are analogous to the claims listed above, and are therefore also taught by Foreman.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876